Case: 21-50914     Document: 00516409515         Page: 1     Date Filed: 07/27/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 21-50914                          July 27, 2022
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Socorro Gonzalez-Ruiz,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 2:20-CR-1737-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Jose Socorro Gonzalez-Ruiz pleaded guilty to
   one count of illegal reentry in violation of 8 U.S.C. § 1326. He was then
   sentenced within the guidelines range to 40 months of imprisonment to be
   followed by a three-year term of supervised release.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50914        Document: 00516409515          Page: 2   Date Filed: 07/27/2022




                                      No. 21-50914


             Invoking Apprendi v. New Jersey, 530 U.S. 466 (2000), and Alleyne v.
   United States, 570 U.S. 99 (2013), Gonzalez-Ruiz contends that it violates the
   Constitution to apply the enhanced sentencing range in § 1326(b) based on a
   prior conviction that was not alleged in the indictment or found by a jury
   beyond a reasonable doubt. Gonzalez-Ruiz correctly concedes that this issue
   is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998) and
   that he raises it only to preserve the issue for further review.
             Gonzalez-Ruiz also claims that the district court failed to orally
   pronounce discretionary conditions of supervised release that were included
   in the written judgment as standard conditions. He does not challenge the
   mandatory conditions imposed. Conditions of supervised release must be
   pronounced at sentencing unless they are required by 18 U.S.C. § 3583(d).
   United States v. Diggles, 957 F.3d 551, 558–59 (5th Cir. 2020). The written
   judgment lists 17 standard conditions of supervised release. Gonzalez-Ruiz
   concedes that the district court pronounced conditions 10 and 17. However,
   because standard conditions 1-9 and 11-16 were discretionary and were not
   pronounced at sentencing, they must be excised from the written judgment.
   See id.
             Gonzalez-Ruiz’s sentence is VACATED in part and REMANDED
   to the district court to amend the written judgment in accordance with this
   opinion. In all other respects, the judgment is AFFIRMED.




                                           2